DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. [Garner, US 6781521] in view of Wilson et al. [Wilson, US 20160259085].
As to claim 1. Garner discloses An electromagnetic (EM) telemetry system of a wellbore drilling and production environment, the system comprising: 
at least one downhole sensor, electronic package 20 near the drill bit 16 including sensors, [fig. 1, col. 3, lines 46-48]; 
a downhole transceiver, electronic package 20 near the drill bit 16 including a transmitter, comprising an encoded signal transmitter, [col. 6, lines 13-18], the encoded signal transmitter configured to transmit data collected by the at least one downhole sensor, [col. 3, lines 46-50]; and 
an encoded signal receiver comprising one or more electrodes, electrodes 34, [fig. 1, col. 3, lines 60-66].
Garner fails to explicitly disclose wherein the electrodes are active counter electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Garner with that of Wilson so that the system can be implemented to further approximate the size shape and depth of air-filed caves.

As to claim 2. Garner discloses The system of claim 1, wherein the downhole sensor is communicatively coupled to the transceiver, [col. 3, lines 46-50].

As to claim 3. Garner discloses The system of claim 1, wherein the encoded signal receiver is disposed at a surface of the wellbore drilling and production environment, [fig. 1].

claim 4. Garner discloses The system of claim 1, wherein the encoded signal transmitter transmits an encoded signal comprising the data collected by the at least one downhole sensor, [col. 3, lines 46-50].

As to claim 5. Garner discloses The system of claim 1, wherein the one or more electrodes each in series with an amplifier, [fig. 1, col. 4, line 60 – col. 4, line 6].
Garner fails to explicitly disclose wherein the electrode is an active counter electrode each comprise a galvanic electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Garner with that of Wilson so that the system can be implemented to further approximate the size shape and depth of air-filed caves.

As to claim 6. Garner fails to disclose The system of claim 5, wherein the galvanic electrode comprises a metal-metal salt porous pot.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Garner with that of Wilson so that the system can be implemented to further approximate the size shape and depth of air-filed caves.

claim 7. Garner discloses The system of claim 5, wherein the galvanic electrode comprises a metal rod, a metal plate, an adjacent well casing, [col. 3, lines 60-66], or an abandoned wellhead.
Garner fails to explicitly disclose wherein the electrode is an active counter electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Garner with that of Wilson so that the system can be implemented to further approximate the size shape and depth of air-filed caves.

As to claim 9. Garner discloses The system of claim 1, wherein the one or more electrodes are positioned beneath a surface of a formation, [fig. 1].
Garner fails to explicitly disclose wherein the electrode is an active counter electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Garner with that of Wilson so that the system can be implemented to further approximate the size shape and depth of air-filed caves.

As to claim 10. Garner discloses The system of claim 1, wherein the one or more active counter electrodes comprise at least two electrodes, [col. 3, lines 60-66], and the encoded signal receiver is configured to measure a potential difference between two of the at least two electrodes, [col. 3, line 60 – col. 4 line 6].
active counter electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Garner with that of Wilson so that the system can be implemented to further approximate the size shape and depth of air-filed caves.

As to claim 11. Garner discloses The system of claim 1, wherein one of the one or more electrodes comprises an active wellhead of the wellbore drilling and production environment, [col. 3, lines 60-66].
Garner fails to explicitly disclose wherein the electrode is an active counter electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Garner with that of Wilson so that the system can be implemented to further approximate the size shape and depth of air-filed caves.

As to claim 12. Garner discloses The system of claim 1, wherein the one or more electrodes are arranged in an array configuration, [fig. 1].
Garner fails to explicitly disclose wherein the electrode is an active counter electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].


As to claim 18. Garner discloses An electromagnetic (EM) telemetry system, comprising: 
at least one downhole sensor, electronic package 20 near the drill bit 16 including sensors, [col. 3, lines 46-48];
a downhole transceiver, electronic package 20 near the drill bit 16 including a transmitter, comprising an encoded signal transmitter, [col. 6, lines 13-18], the encoded signal transmitter configured to transmit data collected by the at least one downhole sensor as an encoded signal into a formation, [fig. 1, col. 3, lines 46-50]; and 
an encoded signal receiver comprising one or more electrodes, electrodes 34 [fig. 1], the one or more electrodes in series with an amplifier and configured to receive the encoded signal from the formation, [fig. 1, col. 4, line 60 – col. 4, line 6].
Garner fails to explicitly disclose wherein the electrode is an active counter electrode each comprise a galvanic electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Garner with that of Wilson so that the system can be implemented to further approximate the size shape and depth of air-filed caves.

Claims 8, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garner in view of Wilson as applied to claims 1 and 18 above, further in view of Cooley et al. [Cooley, US 20180135408].
As to claim 8. The combination of Garner and Wilson fails to disclose The system of claim 5, wherein the amplifier includes a negative feedback loop.
Cooley teaches a telemetry device for a downhole tool wherein the system implements an electrode 503 as a receiver antenna, [0224, fig. 1]; wherein the electrode is connected in series with an amplifier, [fig. 9, 10]; wherein the amplifier has a negative feedback loop, [fig. 11A, 0261], and an input impedance within the range of 0.5-10 MOhm, [0270].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Garner and Wilson with that of Cooley so that the system can reduce sensitivity to minor variations.

As to claim 19. Are rejected with the same prior arts and reasoning as to that of claim 8.

As to claim 20. The combination of Garner and Wilson fails to disclose The system of claim 18, wherein the amplifier comprises an input impedance of between 500 kOhm and 10 MOhm.

It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Garner and Wilson with that of Cooley so that the voltage drop across the amplifier can be minimized.


Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garner in view of Wilson and Kerbs [US 4015234].
As to claim 13. Garner discloses A method for communicating with a downhole transceiver, the method comprising:
receiving a first encoded signal using an electrode, [col. 3, lines 60-66]; 
decoding the first encoded signal, [col. 6, lines 59-65]; 
encoding a second encoded signal, [col. 6, lines 13-18].
Garner fails to explicitly disclose wherein the electrodes are active counter electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Garner with that of Wilson so that the system can be implemented to further approximate the size shape and depth of air-filed caves.
transmitting the second encoded signal using the active counter electrode.
Kerbs teaches borehole transmitter wherein an electrode at the surface is used to transmit instructions to a downhole controller, [col. 3, lines 61-66].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Garner and Wilson with that of Kerbs so that the system uses the same equipment used for receiving signals from downhole to transmit instructions to the downhole equipment.

As to claim 14. Garner discloses The method of claim 13, wherein the first encoded signal carries data including one or more of measurement-while-drilling data and logging-while drilling data, [col. 3, lines 46-50].

As to claim 15. The combination of Garner and Wilson fails to disclose The method of claim 13, wherein the second encoded signal carries data including instructions for downhole equipment coupled to the downhole transceiver.
Kerbs teaches borehole transmitter wherein an electrode at the surface is used to transmit instructions to a downhole controller, [col. 3, lines 61-66].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Garner and Wilson with that of Kerbs so that the system uses the same equipment used for receiving signals from downhole to transmit instructions to the downhole equipment.

claim 16. Garner discloses The method of claim 13, wherein receiving the first encoded signal comprises: receiving a first voltage signal at the active counter electrode; receiving a second voltage signal at a wellhead; and measuring a voltage difference between the first voltage signal and the second voltage signal, [fig. 1, col. 4, line 60 – col. 4, line 6].

As to claim 17. Garner discloses The method of claim 13, wherein the active counter electrode comprises in series with an amplifier, [fig. 1, col. 4, line 60 – col. 4, line 6].
Garner fails to explicitly disclose wherein the active counter electrode each comprise a galvanic electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Garner with that of Wilson so that the system can be implemented to further approximate the size shape and depth of air-filed caves.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benyam Haile/Primary Examiner, Art Unit 2688